  UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK
               Case 1:20-cv-06070-ARR-PK Document 22 Filed 02/09/21 Page 1 of 2 PageID #: 66
                                                                                                                                                  Job#: 41160
                                                    DOUNYA ZAYER
                                                                                                         Plaintiff(s)
                                                                                                                        Civil Number: 20cv6070

                                                         vs.                                                            Date Filed:

  CITY OF NEW YORK, NYPD, OFFICER VINCENT D' ANDRAIA, individually and in official
                                                                                                                        Client's File No.:
capacity, DEPUTY INSPECTOR CRAIG EDELMAN, individually and in his capacity, JOHfi,�g
                                                                                     ant(sJ
                JANE DOES 1-10, individually and in their official capacity.
                                                                                                                        Court Date:

        STATE OF NEW YORK, COUNTY OF KINGS, SS.:
        ELIJAH WHITE, being sworn says:
                                                                                                                             AFFIDAVIT OF SERVICE
             . _Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.
        On 12/29/2020, at 4:31 PM at: 50-16 59TH PLACE , WOODSIDE , NY 11377 Deponent served the within SUMMONS, COMPLAINT
        On: OFFICER VINCENT D 'ANDRAIA , therein named.




  0      #1 INDIVIDUAL .
         By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
  IHI    #2 SUITABLE AGE PERSON
         By delivering thereat a true copy of each to Sgt Kim #2609 (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[}(] actual

  □      place of business / employment [] dwelling house (usual place of abode) within the state.
         #3 AFFIXING TO DOOR
         By affixing a true copy of each to the door of said premises which is defendants
         [] actual place of business / employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
         defendant or ,r:,erson of suitable ;me and discretion thereat having visited there
  D      Corporation or Partnership or Trust or LLC
         By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trust/LLC so served to be the
         corporation/partnership/trust/LLC described in said aforementioned document as said defendant and knew said individual to be thereof.

  181    #5 MAILING
         On 12/29/2020, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known [] Actual
         Place of Residence [X] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the
         exclusive care and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and confidential" and did not
         indicate on the outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the
         defendant.

  181    #6 DESCRIPTION
         Sex: Male      Color of skin: ASIAN                      Color of hair: BLACK    Glasses:
         Age: 45-50     Height: 5ft 4in - 5ft Bin                          Weight: 201-250 Lbs.         Other Features:

  181    #7 MILITARY SERVICE
         I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
         and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
  □      #8 WITNESS FEES
         Subpoena Fee Tendered in the amount of
  □      #9OTHER




                                  ,,



                I   •
                         ��
                         •             I   ,    •



                        Sworn o                -�----• /29/2020


                                                                                                                               ELIJAH WHITE
                                                                                                                               2093436-DCA

                                                            Subpoena Served LLC 609.619.2330
UNITED STATES DISTRICT COURT
        Case 1:20-cv-06070-ARR-PK Document 22 Filed 02/09/21 Page 2 of 2 PageID #: 67
EASTERN DISTRICT OF NEW YORK
                                                                                                              COURT DATE & TIME: AT
DOUNYAZAYER                                                                   Plaintiff(s)                    INDEX#: 20CV6070
                                                                                                              DATE FILED:
                                                                                                              Job#: 41083
                                                                                                              Client File#
                                                                            Defendant(s)
CITY OF NEW YORK, NYPD, OFFICER VINCENT D' A NDRAIA, individually and in
official capacity, DEPUTY INSPECTORCRAIG EDELMAN, individually and in his
r,;ap�ity, JQHN ANP JANJ;; PQES l- lO, iooividuaHy and in their offir.:ial r.:apru;ity,



CLIENT'S FILE NO.:                                                                                     AFFIDAVIT OF DUE-DILIGENCE
ELIJAH WHITE, being duly sworn, deposes and says: that deponent is not a party to this action, is over18 years of age and resides in the
State of N.e\\'. York.

That on 12/18/2020 at 6:26 PM., at ONE POLICE PLAZA, NEW YORK, NY 10038
Deponent attempted to sern the within SUMMONS, COMPLAINT
On OFFICER VINCENT D 'ANDRAIA

That diligent effort w�s made by deponent to serve the within document(s) on the defendant(s)/respondent therein named without success
for the reasons indicated below:

Attempts


Comments
A s per detective ijalk, he couldn't accept service. The servee has to be served at his precinct: Quarter Master Section , 50-16 59th place.
Woodside, NY718_-476-7562




         NOTARY PUBLIC, STATE OF NEW YORK
           REGISTRATION NO. (TIAL6369gl; 1
            QUALIFIED 1N KINGS COUNTY                                                                            ELIJAH WHITE
        COMMISSION EXPIRES JANUARY 22, 2022                                                                       2093436-DCA
                                                    Subpoena Served LLC. 609.619.2330
